MILLER, Judge.
We grant plaintiff appellee’s motion to dismiss this appeal.
Defendants failed to pay the $36 fee for preparing the records and the $25 fee required to file the appeal. The City Judge set October 6, 1972 as the return date for the appeal and on September 13, 1972, the City Clerk sent notice that the records were prepared and would be filed as soon as the above amounts were paid. On November 9, 1972, the City Clerk furnished an affidavit certifying that defendants appellants had not paid the required amounts.
The appeal is dismissed due to defendants appellants’ failure, following timely request by the trial clerk, to comply with the statutory requirements of LSA-C.C.P. Art. 2126 and LSA-R.S. 13:4445. Louisiana Power & Light Company v. Lasseigne, 255 La. 579, 232 So.2d 278 (1970); Johnson v. Patout, 199 So.2d 199 (La.App. 3 Cir. 1967); McMillen Feeder Finance Corporation v. Thompson, 171 So.2d 827 (La.App. 3 Cir. 1965); Manuel v. Travelers Insurance Company, 131 So.2d 223 (La.App. 3 Cir. 1961).
Appeal dismissed.